SENTENCIA
Por los motivos consignados en las anteriores [subsi-guientes] opiniones, se confirma la sentencia dictada en este caso por el Tribunal Superior, Sala de San Juan, en 9 de enero de 1964.
Así lo pronunció y manda el Tribunal y firma el Señor Juez Presidente. El Juez Asociado Señor Dávila concurre en el resultado por los fundamentos0 expuestos en Cortijo Walker v. Fuentes Fluviales, 91 D.P.R. 574 (1964).
(Fdo.) LUIS NEGRÓN FERNÁNDEZ Juez Presidente
Certifico:
(Fdo.) Ignacio Rivera Secretario
—O—